Citation Nr: 0724310	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Throughout the rating period on appeal, the veteran's right 
ankle disability is manifested by pain, limitation of motion, 
incoordination, an antalgic gait, and moderately-severe to 
severe functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, 
for residuals of a right ankle fracture, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 4.40, 4.45, 
4.71, 4.71(a), Diagnostic Code 5010-5270 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and requested that he submit any 
evidence in his possession pertaining to the claim.  The 
March 2006 letter also informed the veteran of the law 
pertaining to effective dates.

The veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The March 2006 notice 
informed the veteran of type of evidence necessary to achieve 
a higher evaluation.  Moreover, although the above notice did 
not set forth the relevant diagnostic codes (DC) for the 
disability at issue, this is found to be harmless error.  
Indeed, the May 2005 statement of the case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under those diagnostic 
codes.  As such, the failure to include such notice in the 
VCAA letters did not prejudice the veteran here as he has 
been fully informed of what type of evidence was needed to 
achieve higher schedular evaluations for the service-
connected disability on appeal.

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notice was not 
achieve until after the initial unfavorable AOJ decision that 
is the basis of this appeal. 

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
right ankle disability, on December 23, 2003.  Therefore, the 
rating period for consideration on appeal begins December 23, 
2002, one year prior to the date of receipt of the claim upon 
which the October 2004 Notice of Disagreement was based.  
38 C.F.R. § 3.400(o)(2).

The veteran asserts that an increased evaluation is warranted 
for his service-connected right ankle disability.  He is 
currently assigned a 30 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5270 which is warranted if the 
veteran's ankylosis is in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees.  A 40 
percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, and inversion or eversion deformity.

In this case, for the period prior to December 23, 2003, 
there is no evidence of record by which to evaluate the 
veterans right ankle disability.  Therefore, an evaluation in 
excess of 30 percent is not warranted.

For the period from December 23, 2003, the record reflects 
that the veteran complained of pain and limited range of 
motion of his right ankle and that examiners have diagnosed 
him with traumatic arthritis.  He also underwent an 
arthrotomy and exostectomey on his right ankle in April 2006.

On VA examination in April 2004, the veteran reported that 
his ankle was generally swollen and hurt all the time and 
that he rated the pain as a five on a scale of one to ten.  
He also indicated that he was no longer able to operate 
several pieces of equipment at his business because it 
required constant use of the right foot and that he had 
decreased walking and could not run or play racquetball.  On 
physical examination, the examiner reported that there was a 
significant limp on the right on ambulation and moderate 
chronic general swelling about the entire ankle.  With 
respect to ranges of motion, he indicated that the veteran 
had 5 degrees of dorsiflexion, 25 degrees of plantar flexion, 
5 degrees of inversion, 10 degrees of active eversion and 15 
degrees of passive eversion.  The examiner stated that the 
veteran's right ankle disability caused moderately severe 
functional impairment, based mainly on pain complaints and 
motion deficits and that there was no weakness or evidence of 
lack of endurance on repetitive use.

In a June 2006 VA Podiatry Clinic Note, the examiner noted 
that there was little to no motion at the veteran's right 
ankle joint and that there was pain with what motion 
remained.  He also indicated that there was almost complete 
joint space lost and osteophyte formation at the joint margin 
and that clinically, there was limited subtalar joint with 
arthritic changes on x-ray.  The veteran indicated that there 
had been no improvement in his ankle since his surgery in 
April 2006.

On VA examination in July 2006, the veteran reported that he 
wore an AFO brace and that his ankle hurt all of the time, 
with the pain averaging a four out of ten.  He indicated that 
the pain increased with a lot of walking and that he 
experienced medial and lateral swelling daily.  He further 
reported that his right ankle/ foot turned out all of the 
time, that the ankle pain woke him up at night, and that he 
could not dance, jog, or play racquetball.  On physical 
examination, the examiner reported that the veteran had an 
antalgic gait on the right and slight plus general swelling 
about the entire ankle.  With respect to ranges of motion, 
the examiner reported that the veteran had 0 degrees of 
dorsiflexion, 25 degrees of plantar flexion, and 5 degrees of 
eversion and inversion.  The examiner also indicated that on 
ambulation the veteran had an external rotation gait on the 
right lower extremity of approximately 45 degrees.  In terms 
of a diagnosis, the examiner indicated that the veteran had 
healed fractures plus degenerative joint disease, which 
caused severe functional impairment and significant 
incoordination/ antalgic gait on the right.  He also noted 
that the veteran was very close to having complete ankylosis 
in the right ankle with minimal amount of motion present and 
that he was not capable of repetitive motion and therefore, 
did not have any additional functional loss.

In this case, because the record demonstrates that the 
veteran's right ankle displayed  0 and 5 degrees dorsiflexion 
and 25 degrees plantar flexion, the Board finds that pursuant 
to Diagnostic Code 5270, he meets the currently assigned 30 
percent criteria.  However, the Board is mindful that the 
Court of Appeals for Veterans Claims (Court), in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Here, 
the record establishes that the veteran experiences constant 
pain and swelling of the right ankle and that his right ankle 
disability causes a significant antalgic gait and 
incoordination.  Additionally, the pain that the veteran 
experiences renders him unable to walk for more than short 
periods of time and prohibits him from jogging, running, 
dancing, or playing racquetball.  Moreover, examiners have 
indicated that his right ankle symptomology caused moderately 
severe to severe functional impairment, and that the pain 
renders him close to complete ankylosis.

Based on such clinical findings, the Board finds that the 
veteran has the functional equivalent of the criteria 
warranted for a 40 percent rating for ankylosis of the right 
ankle.  The Board finds that an evaluation greater than 40 
percent is not warranted because a 40 percent evaluation is 
the maximum rating available absent leg amputation, which the 
veteran does not have.

In conclusion, in light of the clinical findings of record, 
the Board finds that the 40 percent disability evaluation 
granted in this decision adequately compensates the veteran 
for any pain and functional loss he may experience when using 
his right ankle.  The Board has resolved all reasonable doubt 
in the veteran's favor and has considered whether a higher 
evaluation can be granted under other potentially applicable 
diagnostic codes.  However, the preponderance of the evidence 
is against assignment of a higher evaluation.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).




ORDER

An evaluation of 40 percent, but no higher, for residuals of 
a right ankle fracture from December 23, 2003, is granted, 
subject to the controlling regulations applicable to the 
payment of a monetary benefit.


____________________________________________
U. R.POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


